           Case 2:20-cv-04096-GAM Document 119 Filed 05/28/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA, STATE
OF CALIFORNIA, STATE OF DELAWARE,
DISTRICT OF COLUMBIA, STATE OF MAINE,
COMMONWEALTH OF MASSACHUSETTS, and
STATE OF NORTH CAROLINA,

                                Plaintiffs,

                         v.                                    No. 2:20-cv-4096-GAM

LOUIS DEJOY, in his official capacity as United States         ORAL ARGUMENT
Postmaster General; RON A. BLOOM, in his official              REQUESTED
capacity as Chairman of the Postal Service Board of
Governors; and the UNITED STATES POSTAL
SERVICE,

                                Defendants.


                    PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

          Pursuant to Federal Rule of Civil Procedure 56, Plaintiffs the Commonwealth of

Pennsylvania, the State of California, the State of Delaware, the District of Columbia, the State

of Maine, the Commonwealth of Massachusetts, and State of North Carolina respectfully move

for summary judgment on Counts I and II of their complaint. 1

          As set forth in the contemporaneously filed Memorandum of Law in Support of

Plaintiffs’ Motion for Summary Judgment, 2 there is no genuine issue of material fact, Plaintiffs


1   Counts III and IV, which related to the 2020 election, are moot.
2 Pursuant to the Protective Order (ECF No. 55), Defendants have designated a number of
documents produced to Plaintiffs as “confidential.” Plaintiffs’ Memorandum of Law cites to, and
quotes from, several of these confidential documents. As required by Protective Order ¶ 10,
Plaintiffs are filing the exhibits marked confidential, as well as the Memorandum of Law, under
seal. Plaintiffs will file a redacted version of the Memorandum of Law on ECF once Defendants
have provided Plaintiffs with their requested redactions.
         Case 2:20-cv-04096-GAM Document 119 Filed 05/28/21 Page 2 of 7




are entitled to judgment as a matter of law, and declaratory and permanent injunctive relief are

warranted. Plaintiffs have shown that:

       1.      In June and July 2020, Defendants adopted a policy to cut costs, effectuated by

dozens of strategies and initiatives, without considering the effect these strategies and initiatives

would have on the timely delivery of mail and in disregard of statutory obligations that ensure

the Postal Service functions as a “basic and fundamental service provided to the people by the

Government of the United States, authorized by the Constitution, created by Act of Congress,

and supported by the people.” 39 U.S.C. § 101(a).

       2.      Defendants endeavored to eliminate “late” and “extra” trips made by trucks

transporting mail, which required all Postal Service employees to adhere strictly to schedules

regardless of real-world circumstances. They imposed these requirements without first obtaining

an advisory opinion from the Postal Regulatory Commission, as required by law. As a result, the

initiative exceeded the limits that 39 U.S.C. § 3661 imposes on the Postal Service’s authority.

       3.      Defendants further required Postal Service employees to implement more than

fifty additional “do-it-now” strategies to reduce work hours across the entire service. Taken

together, Defendants’ no late and extra trip initiative and work hour reduction strategies were a

rushed set of poorly communicated orders to Postal Service employees that did not account for

real-world challenges in their implementation. The Postal Service’s cost-cutting policy violated

its statutory obligations to expeditiously handle important letter mail and to provide efficient and

adequate postal services. 39 U.S.C. §§ 101 and 403.

       4.      The initiatives and strategies implemented by the Postal Service in June and July

2020 resulted in mail delays, which irreparably harmed Plaintiff States and their residents by

delaying critical items such as medication, payments, and bills. Plaintiff States use the mail to




                                                  2
         Case 2:20-cv-04096-GAM Document 119 Filed 05/28/21 Page 3 of 7




conduct essential governmental functions, such as sending legal notices, collecting payments,

and sending other key correspondence. Plaintiff States received thousands of complaints from

their residents regarding mail service. Plaintiffs will again suffer irreparable harm absent a

permanent injunction.

        5.      The balance of equities favors an injunction. Defendants would suffer minimal

disruption because they have been subject to a preliminary injunction for months. Plaintiff States

will suffer significant and irreparable harm to their sovereign, quasi-sovereign, and proprietary

interests if a permanent injunction does not issue.

        6.      The public interest favors an injunction because the public has significant interest

in reliable, timely mail delivery and in having confidence that the Postal Service will continue to

fulfill its obligation of universal service.

        7.      Because Plaintiff States satisfy the requirements for a permanent injunction,

Plaintiff States respectfully request that this Court enter an Order enjoining Defendants Louis

DeJoy, United States Postmaster General, Ron A. Bloom, Chairman of the Postal Service Board

of Governors, the United States Postal Service, and their agents, designees, and subordinates, as

well as any person acting in concert or participation with them, from continuing to take these and

other unlawful actions, and requiring Defendants to comply with their statutory obligations under

39 U.S.C. §§ 101, 403, and 3661, as set forth in more detail in the accompanying proposed order

        8.      Plaintiff States also respectfully request that this Court enter an Order declaring

that the challenged conduct by Defendants Louis DeJoy, United States Postmaster General, Ron

A. Bloom, Chairman of the Postal Service Board of Governors, and the United States Postal

Service exceeded their authority and violated 39 U.S.C. §§ 101, 403, and 3661.




                                                  3
        Case 2:20-cv-04096-GAM Document 119 Filed 05/28/21 Page 4 of 7




       9.      This Motion is supported by the contemporaneously filed Memorandum of Law,

accompanying declarations and exhibits, Plaintiff States’ Complaint, and any additional

submissions that may be considered by the Court.


May 28, 2021                                 Respectfully submitted,

                                             JOSH SHAPIRO
                                             Attorney General
                                             Commonwealth of Pennsylvania
                                             MICHAEL J. FISCHER (Pa. Bar. No. 322311)
                                             Chief Deputy Attorney General

                                              s/ Aimee D. Thomson
                                             AIMEE D. THOMSON (Pa. Bar. No. 326328)
                                             RYAN B. SMITH (Pa. Bar. No. 324643)
                                             JACOB B. BOYER (Pa. Bar. No. 324396)
                                             Deputy Attorneys General
                                             Office of Attorney General
                                             1600 Arch Street, Suite 300
                                             Philadelphia, PA 19103
                                             (267) 374-2787
                                             athomson@attorneygeneral.gov
                                             Attorneys for Plaintiff Commonwealth of
                                             Pennsylvania




                                               4
        Case 2:20-cv-04096-GAM Document 119 Filed 05/28/21 Page 5 of 7




XAVIER BECERRA                                  KATHLEEN JENNINGS
Attorney General                                Attorney General
State of California                             State of Delaware
MICHAEL NEWMAN                                  CHRISTIAN DOUGLAS WRIGHT
Senior Assistant Attorney General               Director of Impact Litigation
SUSAN SLAGER                                    JILLIAN A. LAZAR
Supervising Deputy Attorney General             VANESSA L. KASSAB
MARISSA MALOUFF                                 Deputy Attorneys General
ANTHONY O’BRIEN*                                Delaware Department of Justice
JASLEEN SINGH*                                  820 N. French Street, 5th Floor
LISA C. EHRLICH*                                Wilmington, DE 19801
Deputy Attorneys General                        (302) 577-8600
Office of the Attorney General for the State of Vanessa.Kassab@delaware.gov
California                                      Attorneys for Plaintiff State of Delaware
455 Golden Gate Avenue, Suite 11000 San
Francisco, CA 94102
(415) 510-3489
Lisa.Ehrlich@doj.ca.gov
Attorneys for Plaintiff State of California

KARL A. RACINE                                    AARON M. FREY
Attorney General                                  Attorney General
District of Columbia                              State of Maine
KATHLEEN KONOPKA*                                 SUSAN P. HERMAN*
Deputy Attorney General, Public Advocacy          Chief Deputy Attorney General
Division                                          6 State House Station
BRENDAN B. DOWNES*                                Augusta, ME 04333-0006
Assistant Attorney General, Public Advocacy       T (207) 626-8814
Division                                          susan.herman@maine.gov
Office of the Attorney General for the District   Attorneys for Plaintiff State of Maine
of Columbia
400 6th St. NW
Washington, DC 20001
(202) 724-6610
Kathleen.Konopka@dc.gov
Attorneys for Plaintiff District of Columbia




                                                  5
        Case 2:20-cv-04096-GAM Document 119 Filed 05/28/21 Page 6 of 7




MAURA HEALEY                              JOSHUA H. STEIN
Attorney General                          Attorney General
Commonwealth of Massachusetts             State of North Carolina
DAVID C. KRAVITZ*                         SRIPRIYA NARASIMHAN*
Deputy State Solicitor                    Deputy General Counsel
Office of Attorney General Maura Healey   SARAH G. BOYCE*
One Ashburton Place, 20th Floor           Deputy Solicitor General
Boston, MA 02108                          North Carolina Department of Justice
(617) 963-2427                            114 W. Edenton Street
david.kravitz@mass.gov                    Raleigh, NC 27603
Attorneys for Plaintiff Commonwealth of   (919) 716-6400
Massachusetts                             snarasimhan@ncdoj.gov
                                          Attorneys for Plaintiff State of North Carolina



*Appearing pro hac vice




                                          6
        Case 2:20-cv-04096-GAM Document 119 Filed 05/28/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

       Pursuant to Local Rule 5.1.2(8)(b), I hereby certify that the foregoing motion, an

associated proposed order, and a redacted appendix have been filed electronically and are

available for viewing and downloading from the ECF system by all parties. As required by

Protective Order ¶ 10, the Memorandum of Law and an unredacted appendix will be

contemporaneously filed under seal with the Clerk’s office, copying Defendants’ counsel by

electronic mail. Plaintiffs will file a redacted version of the Memorandum of Law on ECF once

Defendants have provided Plaintiffs with their requested redactions.

                                                            s/ Aimee D. Thomson
                                                            AIMEE D. THOMSON




                                                7
